Citation Nr: 0832464	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  04-20 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas



THE ISSUE

Entitlement to service connection for residuals of a neck 
injury.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 

INTRODUCTION

The veteran served on active duty from August 1984 to July 
1987 and on active duty for training (ACDUTRA) with the 
United States Army Reserves from August 1997 to July 1998.  
She was also a member of the Army National Guard from August 
1987 to December 1996.
 
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in October 
2005 and July 2007.  That development was completed, and the 
case has since been returned to the Board for appellate 
review.

As previously noted in the October 2005 Board decision, the 
issue of service connection for paraplegia is not currently 
before the Board.  In this regard, the Board notes that the 
veteran's representative submitted an informal brief in 
February 2005 in which he contended that the veteran's July 
2004 hearing testimony constituted a notice of disagreement 
with the August 2003 rating decision's denial of service 
connection for paraplegia.  However, despite the veteran 
discussing the injuries to her spine, she did not identify 
that particular issue or specifically express disagreement 
with the denial of service connection for paraplegia.  While 
special wording is not required, the notice of disagreement 
must be in terms which can be reasonably construed as 
disagreement with that determination and a desire for 
appellate review.  See 38 C.F.R. § 20.201 (2004).  As such, 
the Board does not have jurisdiction to decide the issue of 
service connection for paraplegia.  Nevertheless, it is 
unclear as to whether the veteran's representative may have 
wished to file a claim to reopen the issue of entitlement to 
service connection for paraplegia.  Therefore, the matter is 
referred to the RO for appropriate action.

The Board also observes that the veteran's appeal had 
originally included the issue of entitlement to a higher 
initial evaluation for endometriosis. However, during the 
pendency of the appeal, a rating decision dated in April 2008 
granted a 30 percent disability evaluation for endometriosis 
effective from October 4, 2002.  In an April 2008 Informal 
Conference Report, the veteran's representative indicated 
that 30 percent was the evaluation requested by the veteran.  
As such, the Decision Review Officer and the representative 
agreed that a full grant of the benefits sought on appeal had 
been granted.  Therefore, the issue of entitlement to a 
higher initial evaluation for endometriosis no longer remains 
in appellate status, and no further consideration is 
required.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has been shown to have a cervical strain 
related to her military service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the veteran, a 
cervical strain was incurred in service. 38 U.S.C.A. §§ 1110 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

In the decision below, the Board has granted the veteran's 
claim for service connection for residuals of a neck injury, 
and therefore, the benefit sought on appeal has been granted 
in full.  Accordingly, regardless of whether the notice and 
assistance requirements have been met in this case, no harm 
or prejudice to the appellant has resulted. See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

The advantage of certain evidentiary presumptions, provided 
by law, that assist veterans in establishing service 
connection for a disability do not extend to those who claim 
service connection based on a period of active duty for 
training (ACDUTRA) or inactive duty for training (INACDUTRA). 
Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that 
the Board did not err in not applying presumptions of sound 
condition and aggravation to appellant's claim where he 
served only on ACDUTRA and had not established any service-
connected disabilities from that period); McManaway, 13 Vet. 
App. at 67 (citing Paulson, 7 Vet. App. at 469-70, for the 
proposition that, "if a claim relates to period of 
[ACDUTRA], a disability must have manifested itself during 
that period; otherwise, the period does not qualify as active 
military service and claimant does not achieve veteran status 
for purposes of that claim." (emphasis in McManaway)); see 
also Biggins v. Derwinski, 1 Vet. App. 474, 479 (1991) 
(Steinberg, J., concurring).  Thus, the evidentiary burden is 
on the claimant to show that he or she became disabled from 
an injury or disease incurred in line of duty during ACDUTRA 
or from an injury incurred in line of duty during INACDUTRA.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is entitled to service connection for a cervical 
strain.  Her service medical records indicate that she 
sustained a neck injury during a motor vehicle accident in 
August 1985, and she continued to seek treatment for a 
cervical strain during her period of active duty service.  
The veteran also submitted lay statements from her mother and 
aunt who indicated that she was involved in an accident in 
1985 and has had back and neck pain since that time.  While 
lay witnesses are generally not competent to offer evidence 
which requires medical knowledge, such as opinions regarding 
medical causation or a diagnosis, they may provide competent 
testimony as to visible symptoms and manifestations of a 
disorder. Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In addition, the Board notes that the veteran does have a 
current cervical spine disorder.  Although the March 2004 VA 
examiner indicated that an August 2002 CT scan of the 
veteran's cervical spine was unremarkable without evidence of 
fractures or subluxation, he did assess her as having a 
cervical strain.  However, he opined that it was not as 
likely as not that the residuals were from a cervical strain 
injury sustained during the motor vehicle accident in August 
1985.  

Nevertheless, the Board notes that there are other medical 
opinions of record indicating that the veteran's current 
cervical spine disorder is related to her symptomatology in 
service.  In this regard, a private health care provider 
submitted a letter dated in February 2004 in which he 
indicated that the veteran had been a patient since January 
1992.  He stated that he had reviewed the veteran's medical 
records from 1985 and opined that it was likely that her 
cervical and thoracic myofacial pain had originated while she 
was on active duty and had become a chronic condition.  

In addition, a private chiropractor submitted a statement in 
August 2003 in which he indicated that he had treated the 
veteran from December 1993 to August 2002.  He noted that she 
had had complaints of neck and back pain, and upon 
examination, it was determined that she had C1, C7, T3, and 
T5 subluxations, which cause nerve impingements and lead to 
nerve and muscular inflammation in the upper back, neck, 
shoulders, and arms.  The chiropractor commented that it was 
very likely that the condition could have originated from her 
automobile accident in August 1985.

The same private chiropractor also sent a letter dated in 
July 2004 in which he stated, in pertinent part, that the 
veteran's accident in service in August 1985 was the cause of 
her present spinal condition.

Similarly, a VA physician submitted a July 2004 statement 
also indicating, in pertinent part, that the veteran was 
involved in an accident in service in 1985, which caused 
cervical and thoracic spine injuries.  It was noted that she 
had continuing pain following the accident.

Based on the foregoing, the Board finds that there is 
reasonable doubt as to whether the veteran has a current 
cervical spine disorder that is related to her military 
service.  To the extent that there is any reasonable doubt, 
that doubt will be resolved in the veteran's favor.  Based on 
the evidence of record, the Board finds that the veteran's 
current cervical strain is related to her period of active 
duty service. Accordingly, the Board concludes that service 
connection for a cervical strain is warranted.


ORDER

Subject to the provisions governing the award of monetary 
benefits, service connection for a cervical strain is 
granted.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


